In an action to recover damages for personal injuries, the appeal is from so much of a judgment, entered after trial before the court without a jury, as is in favor of respondents against appellant. Respondents, passengers in a motor vehicle owned and operated by appellant, were injured when the vehicle collided with a motor vehicle owned and operated by defendant Pagan. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.